DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 3-12, and 14-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically the claims are directed to the abstract idea of certain methods of organizing human activity in the form of the fundamental practice of rules for a wagering game, see MPEP 2106.04(a)(2).  
Claims 1 and 11 recites the limitations, “enabling, for the gaming session, game play and wagers; during game play, selectively awarding a loot box at a time t1, the loot box being configured to award a monetary value to the player according to at least a generated random number and a selected pay table following receipt…of a skillful interaction, the loot box being configured for a deferred evaluation that is at least partially dependent upon at least one of a player action and an event occurring within the game within an interval between time t1 and a time t2 that is later than time t1; enabling continued game play and wagers after awarding the loot box; evaluating the loot box at the time t2 and determining the monetary value to be awarded to the player according to the generated random number, the selected pay table and according to events or game states that occurred between times t1 and t2; and awarding the determined monetary value to the player, the determined monetary value being at least 
Claims 21 and 27 recite “enabling, for the gaming session, game play and wagers; during game play, selectively awarding a loot box at a time t1, the loot box being configured to award a first portion of a monetary value to the player determined according to at least a generated random number and a selected pay table following receipt…of a skillful interaction, the loot box being configured for a deferred evaluation that is at least partially dependent upon at least one of a player action and an event occurring within the game within an interval between time t1 and a time t2 that is later than time t1; awarding first portion of the determined monetary value; enabling continued game play and wagers after awarding the loot box; determining whether at least one predetermined criteria for award of a second portion of the determined monetary value to the player has been met during the continued game play since the loot box was awarded; evaluating the loot box at the time t2 and determining the second portion of the monetary value to be awarded to the player depending on whether the at least one predetermined criteria for award of the second portion of the determined monetary value has been met during the continued game play; and awarding the determined second portion of the determined monetary value to the player.”
Claims 33 and 40 recite “providing first wagering opportunities, successful interactions with which via the input interface result in conditional, deferred awards of monetary value; providing second wagering opportunities, successful interactions with which via the input interface result in non-deferred awards of monetary value; enabling, for the gaming session, game play and wagers through interaction with the first and 
This judicial exception is not integrated into a practical application because the remaining elements including processor, memory, a display, an input interface and a payment acceptor in the input interface, the at least one processor being configured to execute computer-readable instructions stored in the memory, a display for the game program, as well as receipt of inputs by the EGD, are simply recitation of generic computer elements that are merely using a computer as a tool to implement the abstract idea. Further the recitation of a payment acceptor for establishing a credit balance is adding insignificant extra-solution activity ancillary to the abstract idea which is also attempting to tie the abstract idea to the particular field of use of casino gaming machines, see MPEP 2106.05(g) and 2106.05(h). None of these elements appear to be applying the judicial exception with, or by a particular machine nor do they appear to represent an improvement to the functioning of a computer or technology and as such these limitations fail to integrate the abstract idea into a practical application.
Dependent claims 2, 4-10, 12, 14-20, 22-26, 23-32, 34-39, and 41-46 recite additional abstract details of the abstract idea and likewise fail to integrate the abstract idea into a practical application.
The Independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining elements including processor, memory, a display, an input interface and a money acceptor, the at least one processor being configured to execute computer-readable instructions stored in the memory, as well as a display for the program are routine and conventional computer elements and functionality well-known in the art. Further the courts have held that computer functionality such as “Performing repetitive calculations” (See Bancorp Services v. Sun Life) represent routine and conventional computer activity when claimed generically at a high level. Therefore, these elements fail to add significantly more than the abstract idea. Further, with regard to the money acceptor for establishing a credit balance, Walker et al., US 2004/0204228 teaches that this is routine and conventional computer activity well-known in the gaming arts (Par. 58), as such it fails to add significantly more than the abstract idea.
Dependent claims 2-10, 12-20, 22-26, 23-32, 34-39, and 41-46 recite additional abstract details of the abstract idea and likewise fail to add significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-38 and 40-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al., US 2010/0120495.

In Reference to Claims 33 and 40 
	Frank et al. teaches a computer based method and electronic wagering game device comprising at least one processor, memory, a display and an input interface, the at least one processor being configured to execute computer-readable instructions stored in the memory (Fig. 1A and 2A and Par. 26) for at least: accepting payment from a player via the and establishing an account balance using the received payment (Par. 37); displaying, on the display, a game environment configured to enable the player to participate (Par. 22 and 32), via the input interface (Par. 38), in a gaming session of a wager-based game (Par. 45); providing first wagering opportunities, successful interactions with which via the input interface result in conditional, deferred awards of monetary value (Fig. 3B and 4D and Par. 115 which teach “symbol accumulated gaming events where occurrence of certain tracked symbols anywhere in a primary game cause a value to be “accumulated” in symbol accumulators. See also Fig. 3B, 4H and Par. 121 which teaches that if and when a bonus triggering event occurs the player is provided a deferred award, e.g. accumulated bar symbols grant additional free spin opportunities); providing second wagering opportunities, successful interactions with which via the input interface result in non-deferred awards of monetary value (Fig. 3B, 4H and Par. 121 which teach the bonus triggering symbol); enabling, for the gaming session, game 

	In Reference to Claims 34 and 41
	Frank et al. teaches where at least one of the at least partially non-deferred awards is configured as a loot box (Fig. 4D and 4H which teaches a slot machine with spinning wheels for generating awards which as broadly claimed examiner considers a “loot box” under the explicitly broad definition cited by applicant in Par. 151 of applicant’s specification).

	In Reference to Claims 35 and 42
	Frank et al. teaches where the recorded conditional, deferred award is awarded to the player only if the EGD determines that a subsequent successful interaction with one of the second wagering opportunities has taken place during game session (Fig. 3B).

In Reference to Claims 36 and 43
	Frank et al. teaches where successful interactions with the first wagering opportunities are easier than successful interactions with the second wagering opportunities (Fig. 4D and 4H and Par. 115 and 121 as described above where symbol accumulators advance with any corresponding symbols appearing on any reel, whereas the bonus game is only triggered by the bonus symbol appearing on the center reel).

	In Reference to Claims 37 and 44
	Frank et al. teaches making the first wagering opportunities available for player interaction at a different frequency than the second wagering opportunities (Fig. 4D and 4H and Par. 115 and 121 as described above where symbol accumulators advance with any corresponding symbols appearing on any reel, whereas the bonus game is only triggered by the bonus symbol appearing on the center reel).

Claim 1-6, 7-8, 10-16, 17-18, and 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher, US 2010/0120525 in view of Lancaster et al., US 2006/0131809.

In Reference to Claims 1, 6, 11, and 16
	Baerlocher et al. teaches a computer-implemented method and computer based gaming device which includes providing a wager-based electronic gaming device (EGD), the EGD comprising at least one processor, memory, a display, and an input interface, the at least one processor being configured to execute computer-readable 

	Lancaster et al. teaches a gaming system which primary and secondary games where a primary game can be one that includes a skillful interaction in addition to a random outcome (Par. 92).
	It would be desirable to modify the method and device of Baerlocher et al. to include primary game which involved skill as taught by Lancaster et al. in order to increase the enjoyment of the users by allowing them to utilize the advantages of the bonus deferral system and bonus redemption games with primary games that involve a level of skillful interaction).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and device of Baerlocher et al. to include primary game which involved skill as taught by Lancaster et al.

	In Reference to Claims 2 and 12 
	Baerlocher et al. teaches wherein the loot box has only a partially-determined monetary value at the time t1 (Par. 18 where since the bonus event units awarded have an average expected value based on the skipped secondary games the loot box can be considered to have a “partially determined value,” as broadly claimed).

	In Reference to Claim 4 and 14
	Baerlocher et al. teaches where evaluating the loot box and determining the monetary value to be awarded to the player comprises applying the generated random number to the selected pay table to obtain a first number and modifying the first number according to events or game states that occurred between t1 and t2 to determine the monetary value to award to the player (Fig. 6, Par. 42, 218 and 220 and Par. 132 and Fig. 9A and Par. 216-217).

	In Reference to Claims 5 and 15
	Baerlocher et al. teaches wherein modifying comprises increasing or decreasing the first number to conform to a target Return To Player (RTP) (Fig. 9A and Par. 216-217 which teaches modifying the value of the award based on the bonus event units bid in order to maintain the average expected payout to the player of the bonus redemption game).

	In Reference to Claims 7 and 17
	Baerlocher et al. teaches awarding a plurality of loot boxes between time t1 and t2 (Fig. 3B and Par. 15 as well as Par. 117 and 118 which teaches the normal play of the game as the player accumulated bonus event units. Thus the player could defer multiple secondary games and thus receive multiple “loot boxes”) and further evaluating the plurality of loot boxes at time t2 and determining the respective monetary values to be awarded to the player according to respective generated random numbers, 

	In Reference to Claims 8 and 18
	Baerlocher et al. teaches wherein at least one of the respective selected pay tables is different from at least one other of the respective selected pay tables (Par. 149-151 which teaches a plurality of different bonus games and Par. 220 which teaches bonus games having a plurality of different paytables).

In Reference to Claim 21 and 27
Baerlocher teaches a computer based method and computer gaming device which includes providing a wager-based electronic gaming device (EGD), the EGD comprising at least one processor, memory, a display and an input interface, the at least one processor being configured to execute computer-readable instructions stored in the memory (Fig. 1A and 2A Par. 39)  for at least accepting payment from a player via the input interface and establishing an account balance using the received payment (Fig. 2A and Par. 50); displaying, on the display, a game environment configured to enable the player to participate, via the input interface, in a gaming session of a wager-based 
Baerlocher et al. teaches selectively awarding the loot box is performed responsive to the EGD receiving input from the player performing an interaction with a wagering opportunity that gives rise to a wager during the gaming session (Par. 15). Further Baerlocher et al. teaches that various different types of games can be used as a primary game including card games (Par. 58). However, Baerlocher et al. does not explicitly teach where such primary games include a skillful interaction.
	Lancaster et al. teaches a gaming system which primary and secondary games where a primary game can be one that includes a skillful interaction in addition to a random outcome (Par. 92).
	It would be desirable to modify the method and device of Baerlocher et al. to include primary game which involved skill as taught by Lancaster et al. in order to increase the enjoyment of the users by allowing them to utilize the advantages of the bonus deferral system and bonus redemption games with primary games that involve a level of skillful interaction).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and device of Baerlocher et al. to include primary game which involved skill as taught by Lancaster et al.


In Reference to Claim 22-23 and 28-29
	Baerlocher et al. teaches wherein the second portion of the determined monetary value is a remaining amount of the determined monetary value after having awarded the first portion of the determined monetary value and second portion of the determined monetary value is a fraction of a remaining amount of the determined monetary value after having awarded the first portion of the determined monetary value (Where examiner considers the remaining bonus events redeemed in the second event to constitute both a remaining amount and a fraction as broadly claimed).

	In Reference to Claims 24 and 30
	Baerlocher et al. teaches wherein the at least one predetermined criteria comprises at least one in-game goal achieved between times t1 and t2 (Par. 244 or 150 as described above).

	In Reference to Claims 25 and 31
	Baerlocher et al. teaches where the determined second portion of the monetary value to be awarded to the player is zero when the at least one predetermined criteria for award of the second portion of the determined monetary value has not been met during the continued game play before an end of game play (As broadly claimed if the player ceases play before the second redemption trigger occurs they would not receive the value for their bonus event units).

In Reference to Claims 10, 20, 26 and 32
	Baerlocher et al. teaches wherein time t2 is at a narratively significant point in the wager-based game (As described above where examiner considers the bonus redemption event to constitute a “narratively significant point” in the wagering game).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher, et al. US 2010/0120525, Lancaster et al., US 2006/0131809, further in view of Bowers et al, US 2011/0212766.

In Reference to Claims 9 and 19
	Baerlocher et al. and Lancaster et al. teaches a method and device as described above in reference to Claim 7 and 17 including awarding a number of “loot boxes” based on play of a primary game. However, Baerlocher et al. does not teach modifying game play during the gaming session according to amount of awards to make game play and wagers selectively easier or harder.
	Bowers et al. teaches modifying game play during the gaming session according to amount of awards to make game play and wagers selectively easier or harder (Par. 61 which teaches a skill based game where the game can be made harder or easier in response to a measure of the players skill, including tracking events which provide awards, e.g. providing credits when a player hits a ball into a bumper, and modifying the game based on the tracked events in order to maintain a desired payout).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and system of Baerlocher et al. and 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and system of Baerlocher et al. and Lancaster et al. to include the skill based primary game with adaptive difficulty as taught by Bowers et al.

Claims 33, 38-40, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher, US 2010/0120525 in view of Filipour et al., US 2018/0082535.

In Reference to Claims 33 and 40
	Baerlocher teaches a computer based method and computer gaming device which includes providing a wager-based electronic gaming device (EGD), the EGD comprising at least one processor, memory, a display and an input interface, the at least one processor being configured to execute computer-readable instructions stored in the memory (Fig. 1A and 2A Par. 39)  for at least accepting payment from a player via the input interface and establishing an account balance using the received payment (Fig. 2A and Par. 50); displaying, on the display, a game environment configured to enable the player to participate, via the input interface, in a gaming session of a wager-based 

	Filipour et al. teaches an electronic game providing the primary and bonus awards together (Par. 29 where the triggering event for a bonus game is receiving a primary game award exceeding a particular threshold).
	It would be desirable to modify the method and device of Baerlocher et al. to include the providing primary and bonus game awards together as taught by Filipour et al. in order to increase the enjoyment of the user by still providing earned primary game awards when triggering the bonus game as player may feel that entry into the bonus redemption game had already been “paid for” by deferral of prior normal bonus games.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method and device of Baerlocher et al. to include the providing primary and bonus game awards together as taught by Filipour et al.

	In Reference to Claims 38 and 45
	Baerlocher et al. and Filipour et al. teach wherein successful interactions with the first wagering opportunities are harder than successful interactions with the second wagering opportunities (Par. 163 which teaches where the deferred bonus game may be a skill game. As broadly claimed examiner a skill based game “harder” than a non-skill based primary game such as the symbol combination game of Par. 2 since it requires the player to make inputs based on skill).

	In Reference to Claims 39 and 46
	Baerlocher et al. and Filipour et al teach where the deferred award of monetary value is determined using a different pay table than a pay table with which the at least partially non-deferred award of monetary value is determined (Baerlocher Par. 106 which teaches calculation of bonus events units according to the paytable of the normal bonus event of the primary game and Par. 220 which teaches that the bonus event redemption games can have a different paytable, from one of many paytables, in order to harmonize the average expected payout between the different primary game and bonus unit redemption game).

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Regarding arguments against rejection under 35 U.S.C. 101, Examiner has identified above the elements of the claims at issue that examiner considers abstract wagering game rules. Although the claims are not identical to the claims of In Re Smith, the abstract rules of playing a wagering game are considered to be one of the categories of “Certain Method of Organizing Human Activity” as in MPEP 2106.04(a)(2). Examiner considers the awarding of deferred loot boxes and generation of rewards to constitute this form of abstract rules and thus properly represents recitation of a judicial exception in the form of an abstract idea. Thus given that the claims recite an abstract idea, it is then necessary to determine if the abstract elements are “integrated into a 
Regarding applications arguments with regard to the 2019 PEG example of a graphical user interface and organization of icons in the graphical user interface display. This example illustrates the difference in integration into a practical application from simply reciting a computer. It the particular example “graphical user interface” represents additional elements and the functionality of this graphical user interface recites specific technological improvements of the particular graphical user interface (e.g. automatically moving the icons on the GUI) which represent and improvement to technology. Although the claim does recite an abstract idea in the “determining” step this abstract idea is then integrated into a practical application via an additional element which recites an improvement to technology which applies the abstract idea. The claims 
Regarding Fundamental Economic practices and the enumerated groupings. As described above the examiner has identified the recited judicial exception to fall under the grouping of “Certain Methods of Organizing Human Activity” specifically the fundamental economic practice of rules for a wagering game. And further, examiner has explained above how the recitation and use as a tool of generic computer components such as a processor, inputs and display is not indicative of integration into a practical application.
Regarding arguments directed toward rejection under 35 U.S.C. 102 and 103 under Baerlocher, they are not persuasive. Claims are interpreted under their broadest reasonable interpretation. Given applicants expansive definition of loot boxes in Par. 151 of their specification examiner considers the unredeemed bonus event units to constitute loot boxes as broadly claimed. The final monetary value of these deferred unit is not determined when the “loot box” is awarded, but likewise this is the case for the loot boxes of applicant’s invention as claimed where the awarded monetary value is contingent on a later evaluation step and explicitly where the value of the loot box may be modified before that step. Further, see that the “bonus events” contemplated by Baerlocher et al. include “one or more activations of an instant win bonus event” (See Par. 165). Thus “instant win bonus event” bonus game would be functionally the same 
Regarding Frank et al., under the broadest reasonable interpretation examiner considers the accumulated bar symbols to constitute a “wagering opportunity” that result in “deferred award of monetary value.” That is a “postponed” award of monetary value. The player may receive the accumulate symbols at a time t1, even enough for a free spin, but the actual awarding of any resulting monetary value from the accumulated symbols is deferred until the later bonus symbol triggering event. In the examiner’s opinion the generated free spins from the bar symbols for use later constitute “a conditional, deferred award of monetary value” as broadly claimed. The award of the monetary value is deferred until the bonus is triggered and they are conditional upon the free spins generating an award for the player. This claim interpretation is based on the broad language of the claims, examiner appreciates that applicant may have a different intended meaning for the “conditional, deferred monetary value” and is encouraged to amend the claims to distinguished the intended functionality from the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715